SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Definitive Proxy Statement þDefinitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Foxby Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 11 Hanover Square New York, NY 10005 October 5, 2012 Re: Foxby Corp. Dear Shareholder: We have been trying to get in touch with you regarding a very important matter pertaining to your investment with Foxby Corp. This matter is urgent and requires your response. It is crucial that we speak to you regarding this matter. The call will only take a few moments of your time and there is no confidential information required. Please respond as soon as possible. Please contact Shareholder Services toll-free at 1-877-283-0323 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday and Saturday and Sunday between 12:00 p.m. and 5:00 p.m.At the time of your call, please reference the ID number listed below. Thank you. FOXBY CORP. John F. Ramírez General Counsel TAGID: 00000000
